DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-17, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 14 recites “wherein: the polymer-based overlay layer includes a plurality of successive overlay sub-layers; a first overlay sub-layer of the plurality of overlay sub-layers includes a first type of surface treated metal particulate; and a second overlay sub-layer of the plurality of overlay sub-layers includes a second type of surface treated metal particulate” which does not appear to have support in the originally filed specification.
Similar issues arise in claims 16-17 and 25-26 which each require first sub-layer and second sub-layer including different types of surface treated metal particulates.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 25 each recite “configured as” which is confusing given that it is not clear what is meant by “configured as” or how this is different from the first and second type of surface treated metal particulates actually being the specific particulates claimed. It is suggested that the phrase “configured as” is deleted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 4-12, 14, 16-17, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mayston et al. (US 2007/0297704) in view of Matzdorf et al. (US 2013/0168612).
Regarding claims 1, 2, 4, 7, and 12, Mayston et al. teaches a bearing (paragraphs [0001]-[0002]), i.e. sliding element for an engine, comprising a polymer-based overlay layer disposed on a metallic substrate (polymer-based bearing material deposited directly on a steel backing, 
Mayston et al. discloses metal powder comprising aluminum, copper, nickel, etc. (paragraph [0021]) but fails to teach wherein the metal particulate is a surface treated metal particulate.
However, Matzdorf et al. teaches a film-forming composition coated on metal substrates (paragraph [0024]) comprising coated sacrificial-metal pigments made of metal pigments including aluminum copper, and nickel coated with a coating of metal oxides (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art to include surface treatment on the metal particulate of Mayson et al. in order to provide corrosion resistance (Matzdorf et al., paragraphs [0004] and [0023]).
Given that Mayston et al. teaches metal powder may comprise mixtures of different metal or metal alloy powders (paragraphs [0022] and [0028]) including aluminum copper, and nickel and given that Matzdorf et al. teaches coating these metal powders with oxide coating, the surface treated metal particulate of Mayston et al. in view of Matzdorf et al. clearly includes a first type of surface treated metal particulate and a second type of surface treated metal particulate that are different than one another.
Given that Mayston et al. in view of Matzdorf et al. teaches surface treated metal particulate identical to that presently claimed, i.e. an aluminum flake coated with transition metal oxide coating (See Mayston et al., paragraphs [0021] and [0023]; Matzdorf et al., paragraph [0025]), the resulting surface treated metal particulate of Mayston et al. in view of Matzdorf et al. would intrinsically impart a colour to the polymer-based overlay layer and the colour of the polymer-based overlay layer would inherently be predominantly one of gold, orange, and yellow, 
Regarding claims 5 and 6, Mayston et al. in view of Matzdorf et al. teaches wherein the polymer- based overlay layer includes from 15 to 30 vol% of surface treated metal particulate (Mayston et al., paragraph [0026]). It is noted that Mayston et al. discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Mayston et al. overlaps those amounts claimed, respectively, it is clear that Mayston et al. meets the ranges as presently claimed, absent evidence to the contrary.
Regarding claim 8, Mayston et al. teaches wherein the plurality of aluminium flakes are surface treated aluminium flakes having a particle size from 0.5 to 10 µm (paragraph [0027]). Although there is no explicit disclosure that the particle size is an average particle size, it is clear that the average particle size would necessarily overlap the D50 size presently claimed.
Regarding claim 9, Mayston et al. in view of Matzdorf et al. teaches wherein at least one of the first type of surface treated metal particulate and the second type of surface treated metal particulate includes an oxidation layer (Matzdorf et al., paragraph [0025]). 
Regarding the phrase “controlled oxidation”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mayston et al. in view of Matzdorf et al. meets the requirements of the claimed surface treated metal particulate, Mayston et al. in view of Matzdorf et al. clearly meets the requirements of present claims.
Regarding claim 10, given that the metal powders disclosed by Mayston et al. are coated with coating comprising chromium oxide and/or zirconium oxide disclosed by Matzdorf et al., Mayston et al. in view of Matzdorf et al. teaches wherein at least one of the first type of surface treated metal particulate and the second type of surface treated metal particulate includes a metal oxide coating disposed on a surface of the surface treated metal particulate.
Regarding claim 11, given that the metal of the surface treated metal particulate includes aluminum, copper, and/or nickel (Mayston et al., paragraphs [0021]-[0022]) and the metal of the metal oxide coating includes chromium oxide and/or zirconium oxide (Matzdorf et al., paragraph [0025]), Mayston et al. in view of Matzdorf et al. teaches wherein a metal of the metal oxide coating is different from a metal of the surface treated metal particulate.
Regarding claim 14, Mayston et al. teaches an engine (paragraph [0002]), comprising a bearing, i.e. sliding element including a polymer- based bearing material deposited directly on a steel backing (paragraphs [0001], [0045]), i.e. polymer-based overlay layer disposed on a 
Mayston et al. discloses metal powder comprising aluminum, copper, nickel, etc. (paragraph [0021]) but fails to teach wherein the metal particulate is a surface treated metal particulate.
However, Matzdorf et al. teaches a film-forming composition coated on metal substrates (paragraph [0024]) comprising coated sacrificial-metal pigments made of metal pigments including aluminum copper, and nickel coated with a coating of oxides (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art to include surface treatment on the metal particulate of Mayson et al. in order to provide corrosion resistance (Matzdorf et al., paragraph [0023]).
Give that each of the overlay sub-layers of the plurality of overlay sub-layers includes a mixture of different surface treated metal particulates, a first overlay sub-layer of the plurality of overlay sub-layers would include a first type of surface treated metal particulate and a second overlay sub-layer of the plurality of overlay sub-layers would include a second type of surface treated metal particulate as presently claimed.
Given that Mayston et al. teaches metal powder may comprise mixtures of different metal or metal alloy powders (paragraphs [0022] and [0028]) including aluminum copper, and nickel and given that Matzdorf et al. teaches coating these metal powders with oxide coating, the surface treated metal particulate of Mayston et al. in view of Matzdorf et al. clearly includes a first type of surface treated metal particulate and a second type of surface treated metal particulate that are different than one another.
Regarding claim 16, given that Mayston et al. in view of Matzdorf et al. teaches surface treated metal particulate identical to that presently claimed, i.e. an aluminum flake coated with transition metal oxide coating (See Mayston et al., paragraphs [0021] and [0023]; Matzdorf et al., paragraph [0025]) and metallic substrate of steel (Mayston et al., paragraph [0045]) identical to that used in the present invention (See paragraph [0071] of present specification), the colour of the polymer-based overlay layer of Mayston et al. in view of Matzdorf et al. would intrinsically impart a colour to the polymer-based overlay layer and intrinsically be visually discernible from a colour of the metallic substrate, absent evidence to the contrary.
Regarding claim 17, Mayston et al. in view of Matzdorf et al. teaches wherein at least one of the first type of surface treated metal particulate and the second type of surface treated metal particulate includes a plurality of aluminium flakes having an oxidation layer, metal oxide coating or transition metal oxide coating which would inherently be coloured (See Mayston et al., paragraphs [0021]-[0023]; Matzdorf et al., paragraph [0025]). 
It is noted the phrase “controlled oxidation” is a process by product limitation as set forth above.
Regarding claim 23, given that Mayston et al. in view of Matzdorf et al. disclose surface treated metal particulates as presently claimed, it is clear that the surface treated metal particulates of Mayston et al. in view of Matzdorf et al. would be “configured as” a plurality of aluminium flakes having a controlled oxidation surface layer and “configured as” a plurality of aluminium flakes having a coloured transition metal oxide coating, presently claimed, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 24, Mayston et al. in view of Matzdorf et al. teaches wherein the coloured transition metal oxide coating includes chromium oxide (paragraph [0025]).
Regarding claim 25, Mayston et al. in view of Matzdorf et al. teaches plurality of sub-layers comprising mixtures of different metal powders with oxide coating which includes the first overlay sub-layer further including the second type of surface treated metal particulate; the second overlay sub-layer further including the first type of surface treated metal particulate. 
Given that Mayston et al. in view of Matzdorf et al. disclose surface treated metal particulates as presently claimed, it is clear that the surface treated metal particulates of Mayston et al. in view of Matzdorf et al. would be “configured as” a plurality of aluminium flakes having a controlled oxidation surface layer and “configured as” a plurality of aluminium flakes having a coloured transition metal oxide coating, presently claimed, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mayston et al. (US 2007/0297704) in view of Matzdorf et al. (US 2013/0168612) and further in view of Kachoosangi (US 2015/0125101).
Mayston et al. in view of Matzdorf et al. is relied upon as disclosed above.
Regarding claim 22, Mayston et al. teaches metal powder including aluminum flakes (paragraphs [0021]-[0023]) but fails to explicitly disclose surface treated metal particulate including aluminium oxide and aluminium hydroxide.
However, Kachoosangi teaches a sliding bearing for an engine comprising a plastics polymer-based composite layer on a steel substrate (See Abstract, paragraphs [0002] and [0071]), wherein the composite layer comprises aluminum powder/flakes (paragraphs [0057]-[0062]), wherein alumina film, i.e. aluminium oxide, is formed on the surface of the aluminum flakes and provides enhanced wear resistance (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art to include an alumina film on the surface of the aluminum flakes of Mayston et al. in view of Matzdorf et al. in order to enhanced wear resistance.
Response to Arguments
Applicant’s arguments filed 08/26/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended independent claims 1 and 14 to recite “wherein the surface treated metal particulate includes a first type of surface treated metal particulate and a second type of surface treated metal particulate that are different than one another”, cancelled claims 13 and 21, and added new claims 25-26.
With respect to the 35 USC 112 (a) rejection of record, Applicant argues that that the quoted subject matter is supported by at least paragraphs [0058], [0059], [0063], [0065], [0066], [0068], and [0075] of the original specification.
However, while there is support to recite that the overlay layer can have a plurality of sub-layers with different compositions and there is support to recite the metal particulate can comprise a plurality of different surface treated metal particulates, there is no support to recite that different sub-layers comprise different surface treated metal particulates. That is, none of these portions or remainder of specification provide specific disclosures regarding specific claimed configurations and combination of materials, especially the combination of a first sub-layer specifically having a first type of surface treated metal particulate and a second sub-layer specifically having a second type of surface treated metal particulate.
Further, while Applicant argues that each sub-layer does not exclusively include a first type of surface treated metal particulate and a second type of surface treated metal particulate, the fact remains that the claim does encompass this embodiment for which there is no support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787